Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147294                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147294
                                                                    COA: 311454
                                                                    Wayne CC: 06-005849-FH
  TIMOTHY ANTONIO HAZELY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 25, 2013 order
  of the Court of Appeals is considered. We DIRECT former appellate counsel, Jay
  Courtright, to file a supplemental brief addressing the reason(s) for his failure to file in
  the trial court a timely motion to withdraw the defendant’s plea, and/or his failure to file
  in the Court of Appeals, on direct review, a delayed application for leave to appeal within
  the deadlines set forth in MCR 7.205(F), despite being appointed as counsel on
  September 25, 2006, approximately two weeks after the defendant was sentenced.
  Counsel shall file the supplemental brief within 28 days of the date of this order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           s1021
                                                                               Clerk